MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                              Aug 13 2019, 9:25 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          INDIANA DEPARTMENT OF
Danielle L. Gregory                                       CHILD SERVICES
Marion County Public Defender Agency                      Curtis T. Hill, Jr.
– Appellate Division                                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          ATTORNEYS FOR APPELLEE
                                                          CHILD ADVOCATES, INC.
                                                          DeDe K. Connor
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              August 13, 2019
Parent-Child Relationship of                              Court of Appeals Case No.
S.B., B.L., Elv.L, Eli.L., and                            19A-JT-224
A.L. (Minor Children) and                                 Appeal from the Marion Superior
C.L. (Mother),                                            Court
                                                          The Honorable Marilyn A.
Appellant-Respondent,
                                                          Moores, Judge
        v.                                                The Honorable Larry Bradley,
                                                          Magistrate




Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019                 Page 1 of 7
      Indiana Department of Child                               Trial Court Cause Nos.
      Services,                                                 49D09-1805-JT-577
                                                                49D09-1805-JT-578
      Appellee-Petitioner,                                      49D09-1805-JT-579
                                                                49D09-1805-JT-580
      And                                                       49D09-1805-JT-581

      Child Advocates, Inc.,
      Appellee-Guardian ad Litem.




      Mathias, Judge.


[1]   The Marion Superior Court terminated the parent-child relationship of C.L.

      (“Mother”) and her five children, S.B., B.L., Elv.L., Eli.L., and A.L. on

      December 14, 2018. Mother argues she was entitled to dismissal of the

      termination petition because the factfinding hearing was outside the statutory

      parameters of Indiana Code section 31-35-2-6. We affirm.


                                  Facts and Procedural History

[2]   On May 27, 2016, all five children were adjudicated Children in Need of

      Services (“CHINS”) and placed in foster homes. Mother was ordered to

      successfully complete services including home-based therapy and a domestic

      violence assessment. Mother improved, and the children progressed in therapy

      throughout 2017. On August 2, 2017, the children were placed with Mother in

      temporary in-home trial visitation (“TTV”). The children were again removed

      from Mother’s care in September 2017 because of a variety of concerns


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019     Page 2 of 7
      including the lack of utilities in the home, inappropriate discipline, domestic

      violence and Mother’s non-compliance with drug screens. The children’s

      providers noted that the children regressed during TTV and many of their

      problematic behaviors reappeared. Tr. pp. 37–38, 171, 176. After the children

      were removed, Mother was noncompliant and did not participate in case

      management to address her issues of housing, employment, parenting skills,

      healthy relationships, and the children’s trauma. The Marion County

      Department of Children Services (“MCDCS”), Guardian ad Litem, and other

      providers did not recommend resuming Mother’s visitation with the children,

      and the placement plan changed from reuniting the family to adoption. Ex.

      Vol., Petitioner’s Ex. 30.


[3]   On May 13, 2018, MCDCS filed petitions for the involuntary termination of the

      parent-child relationship for each child. Appellant’s App. Vol II, pp. 50–53,

      Appellant’s App. Vol. III, pp. 2–13. Mother requested a mediation date and a

      factfinding hearing date at a pre-trial hearing on August 3, 2018, eighty days

      after MCDCS filed the termination petitions. Appellant’s App. Vol. II, p. 84.

      The court scheduled mediation for October 1, 2018, and set the factfinding

      hearing for December 4 and 11, 2018. Id. at 83-84. There is no indication that

      Mother objected to the hearing dates set.

[4]   Mediation was rescheduled for November 7, 2018, 176 days after MCDCS filed

      the termination petitions. Id. at 92. No agreement was reached in mediation,

      and the factfinding hearing began December 4, 2018, 210 days after the

      termination petitions were filed. Id. at 97.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019   Page 3 of 7
[5]   At the beginning of the December 4 hearing, Mother orally requested dismissal

      of the termination matter, arguing the hearing was beyond the statutory limit of

      180 days after the petitions were filed. Tr. p. 4. The trial court denied the

      motion.


[6]   The trial court issued findings of fact and terminated the parent-child

      relationship as to all five children. Mother does not challenge the findings and

      conclusions of the trial court. Mother solely appeals the trial court’s denial of

      her motion to dismiss.


                                     Discussion and Decision

[7]   Indiana Code section 31-35-2-6 specifies the timeline for conducting factfinding

      hearings in parental rights termination proceedings. The statute provides:


              (a) Except when a hearing is required after June 30, 1999, under
              section 4.5 of this chapter, the person filing the petition shall
              request the court to set the petition for a hearing. Whenever a
              hearing is requested under this chapter, the court shall:


                       (1) commence a hearing on the petition not more than
                       ninety (90) days after a petition is filed under this chapter;
                       and


                       (2) complete a hearing on the petition not more than one
                       hundred eighty (180) days after a petition is filed under
                       this chapter.


              (b) If a hearing is not held within the time set forth in subsection
              (a), upon filing a motion with the court by a party, the court shall


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019    Page 4 of 7
               dismiss the petition to terminate the parent-child relationship
               without prejudice.


       I.C. § 31-35-2-6. Here, the factfinding hearing commenced 210 days after the

       termination petitions were filed and concluded 217 days after the petitions were

       filed. Mother asserts she is entitled to dismissal of the petitions due to the

       untimeliness of the hearings and that the failure to dismiss denied her right to

       due process. Appellant’s Br. p. 14.


[8]    The interpretation of a statute is a question of law, which is reviewed de novo.

       Matter of N.C, 83 N.E.3d 1265, 1267 (Ind. Ct. App. 2017) (citing In re Adoption of

       M.L., 973 N.E.2d 1216, 1223 (Ind. Ct. App. 2012)).


[9]    The State argues that Mother acquiesced to the hearing date and thus waived

       her right to challenge the setting of the factfinding hearing date, even though it

       fell outside the statutory 180 days. Appellee’s Br. at 15. There is no record of

       Mother objecting to the timeliness of the dates set at the August 3, 2018 pre-trial

       hearing.

[10]   This matter is directly addressed in Matter of N.C., where the court determined

       the parents waived the right to dismissal for untimeliness by requesting a

       continuance of a scheduled hearing date, and then agreeing the date “sound[ed]

       good.” 83 N.E.3d at 1267.1 In the present case, Mother also agreed to the




       1
        Mother attempts to distinguish the present case from Matter of N.C., stating that she requested the hearing
       date, not MCDCS; her counsel was unaware of the close deadline or that the matter was being scheduled
       outside of the deadlines; and her counsel did not request a continuance of the proceedings. However, Mother

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019                   Page 5 of 7
       mediation and hearing dates set on August 3, 2018. Her assent to the

       factfinding hearing dates constitutes a waiver of her right to object to the

       timeliness of the hearing.


[11]   The State also argues that Mother failed to meet the requirements of Indiana

       Code section 31-35-2-6(b) because she orally moved for dismissal at the outset

       of the factfinding hearing and failed to file a motion for dismissal. The court in

       Matter of N.C. determined the plain language of the statute contemplates the

       filing of a motion and that orally moving for dismissal does not satisfy the

       requirements of subsection (b). 83 N.E.3d at 1267.2 Mother’s failure to submit a

       written motion for dismissal waives her right to challenge the court’s denial.


[12]   Mother’s failure to object to the mediation and factfinding hearing dates set at

       the pre-trial hearing on August 3, 2018 constitutes a waiver of the right to

       challenge the factfinding hearing date, even though it fell outside the statutory

       180 days. Mother further failed to preserve an issue for appellate review

       through her failure to submit a written motion to dismiss. Mother can be

       afforded no relief on this appeal.




       fails to develop these arguments any further. “Each contention must be supported by citations to the
       authorities, statutes, and the Appendix or parts of the Record on appeal relied on, in accordance with Rule
       22.” Ind. Appellate Rule 46(A)(8)(a). Accordingly, we consider them waived for failure to state a cogent
       argument. See In re Adoption of M.S., 10 N.E.3d 1272, 1282 (Ind. Ct. App. 2014) (citing Ind. Appellate Rue
       46(A)(8)(a)).
       2
        Mother argues that her due process rights were violated by the untimeliness of the factfinding hearing.
       However, her assent to the factfinding hearing dates and failure to submit a written motion to the trial court
       waive her due process arguments. Mother further failed to show how she was prejudiced by this delay in any
       way.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019                     Page 6 of 7
                                                 Conclusion

[13]   Mother agreed to the setting of the factfinding hearing date outside the statutory

       parameters and failed to submit a written motion to dismiss the termination

       proceedings. She thus preserved no issue for appellate review under Indiana

       Code section 31-35-2-6.


[14]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-224 | August 13, 2019   Page 7 of 7